EXHIBIT 32.0 SECTION 1 CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER Each of Lawrence J. LeBon, III, Chairman of the Board, President and Chief Executive Officer and John LeBlanc, Senior Vice President and Chief Financial Officer of Louisiana Bancorp, Inc. (the “Company”), hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: The Annual Report on Form 10-K, as amended on Form 10-K/A (Amendment No. 1), of the Company for the fiscal year ended December 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C 78m(a) or 78o(d); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 2, 2012 By: /s/ Lawrence J. LeBon, III Lawrence J. LeBon, III Chairman of the Board, President and Chief Executive Officer May 2, 2012 By: /s/ John LeBlanc John LeBlanc Senior Vice President and Chief Financial Officer Note: A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to Louisiana Bancorp, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
